UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-6115


CHRISTOPHER MICHAEL FORNEY,

                Petitioner - Appellant,

          v.

DAVID BALLARD, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins.      John Preston Bailey,
Chief District Judge. (2:10-cv-00128-JPB-DJJ)


Submitted:   April 24, 2012                    Decided:   May 8, 2012


Before NIEMEYER, MOTZ, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Christopher Michael Forney, Appellant Pro Se.      Robert David
Goldberg, Assistant Attorney General, Charleston, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Christopher       Michael       Forney       seeks    to     appeal        the

district    court’s      order    accepting        the   recommendation         of    the

magistrate judge and denying relief on his 28 U.S.C. § 2254

(2006) petition.         The order is not appealable unless a circuit

justice    or    judge   issues    a   certificate       of    appealability.          28

U.S.C. § 2253(c)(1)(A) (2006).                  A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2006).             When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating         that   reasonable      jurists       would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);   see     Miller-El     v.   Cockrell,     537    U.S.    322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                         Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Forney has not made the requisite showing.                     Accordingly, we

deny a certificate of appealability and dismiss the appeal.                            We

dispense    with       oral   argument      because      the     facts    and        legal



                                            2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                           DISMISSED




                                3